The opinion of the Court was delivered by
Mr. Justice Colcocic.
There can be no principle of law produced in support of this action. The demand was not negotiable in its nature, and the present defendant is to be considered as the agent of Holland, by whose authority he brought the first action The principal is answerable for the acts of his agent; but not the agent for those of his principal. If *199M'-Fall had not sued the plaintiff, Holland would have done so. No injury, then, has resulted to JBennet from the acts of M-Fall alone, and of course no responsibility can attach to him. The motion is rejected.
Grimke, JYott, and Johnson, J. concurred.